EXHIBIT 10.15 FORM OF RESTRICTED STOCK UNIT GRANT AWARD UNDER THE 2004 GETTY
REALTY CORP. OMNIBUS INCENTIVE COMPENSATION PLAN, AS AMENDED.

 

RESTRICTED STOCK UNIT AGREEMENT

                    THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”),
dated as of _________________, 20__ (the “Grant Date”), between Getty Realty
Corp. (the “Company”), and ___________________ (“Holder”).

RECITALS

                    A.          The Company has adopted the Getty Realty Corp.
2004 Omnibus Incentive Compensation Plan (the “Plan”) (the terms of which are
hereby incorporated by reference and made part of this Agreement).

                    B.          The Committee appointed to administer the Plan
has determined that it would be to the advantage and best interest of the
Company and its shareholders to award Restricted Stock Units to Holder as an
inducement for Holder to remain in the service of the Company and as an
incentive for increased efforts during such service, and has advised the Company
thereof and instructed the undersigned officer(s) to award such Restricted Stock
Units to Holder, subject to the restrictions and conditions contained in this
Agreement.

AGREEMENTS

                    In consideration of services to be rendered to the Company
and the other mutual covenants and agreements herein contained and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

          1.       Definitions. As used in this Agreement, the following terms
shall have the following definitions ascribed to them:

                    (a)          “Cause” shall mean a determination by the
Committee that the Holder’s service was terminated due to: (i) the Holder’s
conviction of any crime (whether or not involving the Company) constituting a
felony in the applicable jurisdiction; (ii) conduct of the Holder related to the
Holder’s service for which either criminal or civil penalties may be sought
against the Holder and/or the Company; (iii) material violation of the Company’s
Business Conduct Guidelines, including, but not limited to those relating to
sexual harassment, the disclosure or misuse of confidential information, or
those set forth in other Company manuals or statements of policy; or (iv)
serious neglect or misconduct in the performance of the Holder’s duties for the
Company or willful or repeated failure or refusal to perform such duties.

                    (b)          “Code” shall mean the Internal Revenue Code of
1986, as amended.

                    (c)          “Committee” shall mean the Compensation
Committee of the Company’s Board of Directors, or another committee or
subcommittee of the Board.

                    (d)          “Disability” shall mean a disability described
in Section 22(e)(3) of the Code. The existence of a Disability shall be
determined by the Committee in its sole and absolute discretion.

--------------------------------------------------------------------------------



                    (e)          “Fair Market Value” of a share of Common Stock
as of a given date shall be (i) the closing price of a share of Common Stock on
the principal exchange on which shares of Common Stock are then trading, if any
(or as reported on any composite index which includes such principal exchange),
on the trading day previous to such date, or if shares were not traded on the
trading day previous to such date, then on the next preceding date on which a
trade occurred, or (ii) if Common Stock is not traded on an exchange but is
quoted on Nasdaq or a successor quotation system, the mean between the closing
representative bid and asked prices for the Common Stock on the trading day
previous to such date as reported by Nasdaq or such successor quotation system,
or (iii) if Common Stock is not publicly traded on an exchange and not quoted on
Nasdaq or a successor quotation system, the Fair Market Value of a share of
Common Stock as established by the Administrator acting in good faith.

                    (f)          “Termination of Service” shall mean, (i) if the
Holder is an employee of the Company or any Subsidiary on the Grant Date, the
time when the employee-employer relationship between the Holder and the Company
or any Subsidiary is terminated for any reason, with or without Cause,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability or Retirement; but excluding (a) terminations where
there is a simultaneous reemployment or continuing employment of the Holder by
the Company or any Subsidiary, (b) at the discretion of the Committee,
terminations which result in a temporary severance of the employee-employer
relationship, and (c) at the discretion of the Committee, terminations which are
followed by the simultaneous establishment of a consulting relationship by the
Company or a Subsidiary with the Holder, and (ii) if the Holder is a
non-employee director of the Company on the Grant Date, the time when the Holder
ceases to be a member of the Board of Directors of the Company for any reason;
provided, however, that for purposes of settlement of vested Units, Termination
of Service shall have the same meaning as “separation from service” under
Section 409A of the Code.

          2.          Grant of Restricted Stock Units. Subject to the terms and
conditions of the Plan and this Agreement, the Company hereby grants __________
Restricted Stock Units (“Units”) to Holder, to be credited to a separate account
maintained for Holder on the books of the Company (the “Account”). On any date,
the value of each Unit shall equal the Fair Market Value of one share of the
common stock of the Company, par value $0.01 per share (“Common Stock”).

          3.          Vesting.(a)          Subject to the accelerated vesting
provisions set forth in Section 3(b) or Section 3(c) below, the Units shall
vest, on a cumulative basis, with respect to 20% of the Units on the first
anniversary of the Grant Date, and as to an additional 20% on each succeeding
anniversary of the Grant Date (each such date, a “Vesting Date”), so as to be
100% vested on the fifth anniversary thereof, provided that Holder has not
incurred a Termination of Service prior to the respective Vesting Date.

 

 

 

             (b)           Notwithstanding the foregoing, if the Holder is an
employee of the Company or any Subsidiary on the Grant Date:


 

 

 

 

1.

The Units shall vest as to 100% of the then unvested Units in the Holder’s
Account upon the Holder’s Termination of Service by the Company without Cause;

2

--------------------------------------------------------------------------------



 

 

 

 

2.

The Units shall vest as to 100% of the then unvested Units in the Holder’s
Account upon the Holder’s death prior to Termination of Service; and

 

 

 

 

3.

If the Holder incurs a Termination of Service for any reason other than by the
Company without Cause or death, all Units which have not vested at the time of
such termination shall be automatically forfeited.


 

 

 

             (c)          Notwithstanding the foregoing, if the Holder is a
non-employee director of the Company on the Grant Date:


 

 

 

 

1.

The Units shall vest as to 100% of the then unvested Units in the Holder’s
Account upon the Holder’s Termination of Service for any reason other than the
Holder voluntarily electing to resign from the Board of Directors, voluntarily
electing not to stand for re-election to the Board of Directors or being
involuntarily removed from the Board of Directors (excluding, for this purpose,
a failure to be re-elected by the stockholders of the Company);

 

 

 

 

2.

The Units shall vest as to 100% of the then unvested Units in the Holder’s
Account upon the Holder’s death prior to Termination of Service; and

 

 

 

 

3.

If the Holder voluntarily resigns from the Board of Directors, voluntarily
elects not to stand for re-election to the Board of Directors or is
involuntarily removed from the Board of Directors (excluding, for this purpose,
a failure to be re-elected by the stockholders of the Company), all Units which
have not vested as of the date that the Holder incurs a Termination of Service
shall be automatically forfeited upon the Termination of Service.

          4.          Settlement. Each vested Unit credited to the Holder’s
Account will be settled by the Company (and, upon such settlement, cease to be
credited to the Holder’s Account) by either (a) the issuance to the Holder of
one share of Common Stock or (b) a payment to the Holder of an amount equal to
the Fair Market Value of a share of Common Stock on the Settlement Date
(hereinafter defined), such election to be made by the Committee in its sole and
absolute discretion. Settlement of vested Units shall occur on the date that
they become vested, or as soon as administratively practicable after such date,
but in all events within 30 days after the date they become vested.

          5.          Dividend Equivalent. If on any date the Company pays any
dividend on the Common Stock (the “Payment Date”), then Holder shall receive,
within 14 days after the Payment Date, a cash payment equal to the product of
(i) the number of Units in the Holder’s Account as of the Payment Date,
multiplied by (ii) the per share cash amount of such dividend (or, in the case
of a dividend payable in Common Stock or in property other than cash, the per
share equivalent cash value of such dividend, as determined in good faith by the
Committee).

3

--------------------------------------------------------------------------------



          6.          Restrictions. The Units granted hereunder may not be sold,
pledged or otherwise transferred (other than by will or the laws of descent and
distribution) and may not be subject to lien, garnishment, attachment or other
legal process. The Holder acknowledges and agrees that, with respect to each
Unit credited to his Account, Holder has no voting rights with respect to the
Company unless and until such Unit is settled in Common Stock.

          7.          Taxation. When Units become vested, Holder will be
obligated to pay all Social Security, Withholding and other (income based)
taxes, that are due and payable by reason of the vesting of Units on such date.
If Holder shall fail to deliver to the Company the entire amount of such Social
Security, Withholding and other (income based) taxes, prior to the payment of
Holder’s next regular salary payment, then the Company shall have the right to
withhold from such salary payment the unpaid amount of such Social Security,
Withholding and other (income based) taxes. Additionally, upon the settlement of
vested Units in cash, the Company shall have the right to withhold from such
cash settlement an amount sufficient to satisfy all applicable Social Security,
Withholding and other (income based) taxes. Upon the settlement of vested Units
in Common Stock, the Holder shall be required as a condition of such settlement
to pay to the Company by check the amount of any Social Security, Withholding
and other (income based) taxes that the Company determines is required to be
paid; provided, however, that, with the prior written consent of the Committee,
the Holder may elect to satisfy such payment obligation by having the Company
withhold from the settlement that number of shares of Common Stock having a Fair
Market Value equal to the amount of such payment; and provided further, however,
that the number of shares that may be so withheld by the Company shall be
limited to that number of shares of Common Stock having an aggregate Fair Market
Value on the date of such withholding equal to the aggregate amount of the
Holder’s payment obligation on that date (i.e. Holder’s federal and state income
and payroll tax liabilities based upon the applicable minimum statutory
withholding rates for federal and state income and payroll tax purposes).

          8.          No Effect on Employment or Other Service. Neither this
Agreement nor the Units granted hereunder shall confer upon Holder any right to,
or impose upon Holder any obligation of, continued employment or other service
with the Company and shall not in any way modify or restrict any right the
Company or the Company’s shareholders may otherwise have to terminate such
employment or service.

          9.          Notices. Any notice hereunder to any party shall be
effective upon receipt (or refusal of receipt) and shall be in writing and
delivered personally or sent by telecopy, or certified or registered mail,
postage prepaid, as follows:

 

 

 

If to the Company:


 

 

 

Getty Realty Corp.

 

125 Jericho Turnpike, Ste. 103

 

Jericho, NY 11753

 

Attn: Chairman, Compensation Committee

          If to the Holder, to the address set forth on the signature page
hereof, or at any other address as any party shall have specified by notice in
writing to the other party.

4

--------------------------------------------------------------------------------



          10.          Miscellaneous.

                        (a)          All amounts credited to the Holder’s
Account under this Agreement shall continue for all purposes to be a part of the
general assets of the Company. The Holder’s interest in the Account shall make
him only a general, unsecured creditor of the Company.

                        (b)           This Agreement, together with the Plan,
constitutes the entire agreement of the parties with respect to the subject
matter hereof and may not be modified or amended except by a written agreement
signed by the Company and Holder. In the event that any provision of this
Agreement shall conflict with any provision of the Plan, the provision of this
Agreement shall control, except to the extent that the same would violate
applicable law.

                        (c)          Capitalized terms not defined herein shall
have the meaning ascribed to such terms in the Plan.

                        (d)          The Units shall be subject to adjustment in
accordance with Section 8.3 of the Plan. The Administrator shall ensure that any
action taken pursuant to Section 8.3(a) through 8.3(f) of the Plan shall comply
with the provisions of Section 409A of the Code if and to the extent that the
Units constitute deferred compensation within the meaning of Section 409A of the
Code.

                        (e)          No waiver of any breach or default
hereunder shall be considered valid unless in writing, and no such waiver shall
be deemed a waiver of any subsequent breach or default of the same or similar
nature.

                        (f)          Except as otherwise expressly provided
herein, this Agreement shall be binding upon and inure to the benefit of the
Company and its successors and assigns and the Holder and his heirs and personal
representatives.

                        (g)          If any provision of this Agreement shall be
invalid or unenforceable, such invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render invalid or
unenforceable any other severable provision of this Agreement, and this
Agreement shall be carried out as if any such invalid or unenforceable provision
were not contained herein.

                        (h)          The section headings contained herein are
for the purposes of convenience only and are not intended to define or limit the
contents of said sections. Except as may otherwise be expressly provided, all
references herein to “Section” or “Sections” shall mean the applicable section
or sections of this Agreement.

                        (i)          Words in the singular shall be read and
construed as though in the plural and words in the plural shall be read and
construed as though in the singular in all cases where they would so apply.

                        (j)          This Agreement may be executed in one or
more counterparts, all of which taken together shall be deemed one original.

5

--------------------------------------------------------------------------------



                        (k)           This Agreement shall be deemed to be a
contract under the laws of the State of New York and for all purposes shall be
construed and enforced in accordance with the internal laws of said state
without regard to the principles of conflicts of law.

                        (l)           409A Savings Clause. This Agreement and
the Units granted hereunder are intended to comply with, or otherwise be exempt
from, Section 409A of the Code. This Agreement and the Units shall be
administered, interpreted, and construed in a manner consistent with Section
409A of the Code. Should any provision of this Agreement be found not to comply
with, or otherwise be exempt from, the provisions of Section 409A of the Code,
such provision shall be modified and given effect (retroactively if necessary),
in the sole discretion of the Administrator, and without the consent of the
Holder, in such manner as the Administrator determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Section 409A of
the Code. If the Company or Administrator by its operation of the Plan or this
Agreement and by no fault of the Holder causes this Agreement to fail to meet
the requirements of paragraphs (2), (3) or (4) of Section 409A(a) of the Code,
the Company shall reimburse the Holder for interest and additional tax payable
with respect to previously deferred compensation as provided in Section
409A(a)(1)(B) of the Code incurred by the Holder including a tax “gross-up” on
such reimbursement. Any such reimbursement and tax gross-up payment shall be
calculated in good faith by the Administrator and shall be paid by the end of
the Holder’s taxable year next following the Holder’s taxable year in which the
related taxes are remitted to the taxing authority. Notwithstanding anything in
the Plan to the contrary, in no event shall the Administrator exercise its
discretion to accelerate the payment or settlement of the Units unless and to
the extent that such accelerated payment or settlement is permissible under
Treasury Regulation 1.409A-3(j)(4) or any successor provision. Each amount
payable under this Agreement as a dividend equivalent payment or as a payment
upon vesting of the Units is designated as a separate identified payment for
purposes of Section 409A of the Code.

          IN WITNESS WHEREOF, the parties have executed this Agreement on the
date and year first above written.

 

 

 

 

GETTY REALTY CORP.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Leo Liebowitz, Chairman and CEO


 

 

--------------------------------------------------------------------------------

 

[Holder]

 

 

 

--------------------------------------------------------------------------------

 

Residence Address:

 

 

 

--------------------------------------------------------------------------------

 

Social Security Number:

 

6

--------------------------------------------------------------------------------